131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Bakari Lu ADISA, Appellant.UNITED STATES of America, Appellee,v.Izih LENARD, Jr., Appellant.
Nos. 97-2580EA, 97-2649EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 18, 1997Filed:  Nov. 26, 1997

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Bakari Liu Adisa and Izih Lenard, Jr. appeal their convictions and sentences for bank robbery and related weapons charges.  Having reviewed the record and the parties' briefs, we conclude that an extensive discussion is not warranted.  First, the district court properly classified Adisa's conviction for a racketeering conspiracy predicated on an underlying series of four armed robberies and a hired shooting as a serious violent felony for sentencing purposes under 18 U.S.C. § 3559(c) (1994).  Second, the district court did not abuse its discretion in denying Adisa's request for a court-appointed psychiatric expert.  Third, Lenard's assertions that a felony conviction expunged under Arkansas state law could not be used as the predicate for Lenard's conviction as a felon in possession of a weapon, that the government failed to produce sufficient evidence to support the jury's verdicts, and the district court improperly enhanced his sentence for reckless endangerment and for obstruction of justice either are unsupported by the record, otherwise without legal merit, or both.  Having rejected Adisa's and Lenard's contentions, we affirm their convictions and sentences.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.